          Case 1:20-cv-03274-VM Document 70 Filed 04/06/21 Page 1 of 2




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK

                                                          x
                                                          :
   KDH Consulting Group LLC, directly and derivatively on :
   behalf of ITERATIVE CAPITAL L.P.,                      :
                                                          :
                               Plaintiff,                 :
                                                          :
                    - against –                           :          19-cv-3274 (VM)
                                                          :
 ITERATIVE CAPITAL MANAGEMENT                             :          7.1 Disclosure Statement
 L.P., ITERATIVE CAPITAL GP, LLC,                         :
 BRANDON BUCHANAN and                                     :
 CHRISTOPHER DANNEN,                                      :
                                                          :
                              Defendants.                 :
                                                          x

       Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the

undersigned counsel for Iterative Capital Management, L.P. and Iterative Capital GP, LLC

(private non-governmental parties) certifies that:

       1. Iterative Capital Management L.P. has no parent corporation and no publicly

           held corporation own ten percent (10%) or more of its stock; and

       2. Iterative Capital GP, LLC has no parent corporation and no publicly held

           corporation own ten percent (10%) or more of its stock.



Date: April 6, 2021                           BARNES & THORNBURG LLP

                                              _/s/ Robert J. Boller___________
                                              Robert J. Boller
                                              Julia R. Livingston
                                              445 Park Avenue, Suite 700
                                              New York, NY 10022
                                              rboller@btlaw.com
Case 1:20-cv-03274-VM Document 70 Filed 04/06/21 Page 2 of 2




                           jlivingston@btlaw.com

                           Attorneys for Defendants Iterative Capital
                           Management, L.P., Iterative Capital GP, LLC,
                           Brandon Buchanan and Christopher Dannen




                         -2-
